El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Este es un procedimiento de habeas corpus oído ante el Juez Presidente actuando como juez individual. Inferimos que los Rectos eran ineontr o vertidos. No obstante, durante la vista se presentó prueba para demostrar los techos aducidos en la petición. Ninguna de esta prueba ta sido debidamente certificada. En los documentos elevados aparecen *914transcritas notas taquigráficas, pero este documento no fia sido certificado por el juez que oyó la evidencia. En todos los casos en que se presenta prueba a una corte, debe ser identificada, verificada y aprobada por el juez que la oyó. Esta es la regla, y las razones de la misma son obvias. Errores o inexactitudes podrían deslizarse, o certificarse materias completamente innecesarias.
Asumiendo por la. opinión del Juez Presidente y por los alegatos de las partes que los fiecfios están debidamente ante nos, la sentencia tiene necesariamente que ser confirmada.
Ante una corte municipal se celebraron tres juicios por libelo y los casos ya estaban listos para sentencia. Empero, otro caso por falsa representación estaba pendiente ante la misma corte. Las partes convinieron en que el caso de falsa representación fuese pospuesto para cuatro o cinco días más tarde. Entonces el peticionario mismo solicitó que las sentencias en los casos de libelo fuesen dictadas en la fecfia diferida. La corte accedió.
El artículo 29 del Código de Enjuiciamiento Criminal dis-pone en parte como sigue:
“4. El juez de paz tomará entonces en consideración la prueba aducida j dictará su fallo dentro de las veinticuatro boras siguientes. ’ ’
Según indica el Juez Presidente, el haberse dejado de dictar sentencia dentro de veinticuatro fioras es erróneo, según lo ha resuelto esta corte. El Pueblo v. Cardona, 36 D.P.R. 618; El Pueblo v. Rodríguez, Alberty, 39 D.P.R. 599; El Pueblo v. Acosta, 40 D.P.R. 471. No obstante, la juris-prudencia revela que éste es un privilegio que puede ser renunciado por el mismo acusado. Barnes v. Badger, 41 Barb. 98; State ex rel. Collier v. Houston, 92 Pac. 476; 87 A.S.R. 672; 16 R.C.L. 386. Según decidió el Juez Presi-dente, no está envuelta cuestión jurisdiccional alguna. No podemos convenir en que una corte municipal pierde su jurisdicción al posponer la sentencia a instancias del acusado. *915Nos parece que ni aun en un caso criminal puede un acusado aprovecharse de su propia culpa.

Beben confirmarse las resoluciones apeladas.

El Juez Presidente Señor del Toro no intervino.